1.;»;1;-` -   -' 1`. - '. ‘ 311

AO 2455 (Rev 02/08/2019) Judgment 111 a Criminal Petty Case (Moditied) `- ' n l 1 Page l of i

UNITED STATES DISTRICT COU_RT
so_UTHERN Dis'r_RICT oF CA`LIFORN`IA '

United States of Arnerica ` 1 ' JUDGl\/IENT IN A CRIMINAL CASE '

V' _ 1 . (Fo_r Offenses Committed On or After November 1,1987)
David_ Pulu¢_ChaVac' ' ` 7 1 Case Number: .3:19'-111j-20857

' Lauren Williams `
De_]`endaril'sA!lorncy `

 

_REGISTRATIQN No_. '83256293

TH_E DEFENDANT:
|X| pleaded guilty to count(s) l of Complaint

 

|:| was found guilty to count(s)_
after a plea of not guilty. ' ' `
Accordingly, the defendant 1s adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense ' ` ' -' . Count Number§s! 7
_8:1325 y _ ILLEGAL ENTRY (Misdemeanor) _ l_ ' _. l ' ` ' ` '
' C| The defendant has been found not guilty on count(s) _' _
l:| Count(s) 1 _ . l . _' _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant ls hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

>& TIME sERVED - § ‘ - ‘_ days '

|XI A_ssessment: $10 WAIVED Fine: WAIVED 7 - _ -

. |§§| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s' possession at the time of arrest upon their deportation or -removal.` _
l:i Court recommends defendant be deported/removed With relative, . - -' . ' charged in case '-

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days ‘
of any change of name, residence, 01_' mailing address until all fines restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change 111 the defendants economic circumstances

Thursday, February 14, 2019
Date of Imposition of Sentence

  

Received 1 _, .5- - '

 

 

 

` - BLE KAREN s cRAWFoRD

 

 

 

 

 

F| LE D ' _ UN'ITED STATES MAGISTRATE JUDGE
1 1 Feb14`2'019 . . _ -
SOE|THERN D|B‘FR|CT 0F CA|.[FORNIA . '
BY - dedcas oEPuTY

 

 

 

 

